Citation Nr: 1402143	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of $23,018.87 in VA compensation, to include the validity of the creation of the indebtedness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1981.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by a Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center, which denied the Veteran's request for a waiver of overpayment of disability compensation of $23,018.87.  The RO in New York, New York (NYC), exercises general jurisdiction of the claims file.

The Veteran appeared at a Travel Board hearing in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  At the hearing the Veteran submitted additional evidence under waiver of initial RO review and consideration.  Hence, the Board may consider it in the first instance.  See 38 C.F.R. § 20.1304 (2013).

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.


FINDINGS OF FACT

1.  A felony warrant for the Veteran was issued December 17, 2008, by the Norwood Borough Municipal Court, State of New Jersey, based upon the wrongful taking and use of a credit card, which belonged to the Veteran's former employer, by charging over $3,000.00 for purchases.  The warrant was dismissed on July 13, 2010. 

2.  VA terminated the Veteran's compensation benefits from December 17, 2008, to December 31, 2009, effective February 2, 2010, under VA regulations that provide that compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon.  This created an indebtedness in the amount of $23,018.87.
 
3.  The Veteran is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question. 

4.  The Veteran had some fault in the creation of the indebtedness; a waiver of repayment of this debt would result in minimal unjust enrichment to the Veteran; and, recovery of the overpayment would subject him to undue hardship.

5.  Denial of the waiver request would defeat the purpose of the award of VA disability compensation benefits.


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of service-connected compensation benefits in the amount of $23,018.87 would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

In waiver cases, however, the VCAA and implementing regulations do not apply.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).

Validity of the Debt

VA regulations provide that compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of:

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or,

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.

The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.
38 C.F.R. § 3.665(n); see 38 U.S.C.A. § 5313B(a).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 U.S.C.A. § 5302. To establish improper creation of an overpayment, i.e., an invalid debt, evidence must show that the Veteran was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits.  Furthermore, neither the Veteran's actions nor his failure to act may have contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b); see also Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2).

Analysis

On December 12, 2008, the Norwood Borough Municipal Court, State of New Jersey, issued a warrant for the Veteran's arrest.  The basis for the warrant was a sworn complaint by the Veteran's former employer that, after the Veteran's employment was terminated, he kept a credit card issued him during his employment and used it to purchase over $3,000.00 worth of gasoline at several gas stations.

At the Board hearing the Veteran testified he had never had any legal difficulty, and he was unaware that a warrant for his arrest was issued.  The Veteran has handled his appeal pro se.  The Board deems his testimony as an effort to dispute the validity of the debt.  When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c); VAOPGCPREC 6-98 (Apr. 24, 1998).

The warrant does not specifically state the offense for which the warrant was issued is a felony under New Jersey law.  The Veteran was charged under NJSA 2C:21-6(c)(1), an offense "of the fourth degree."  It is not clear that this would be the equivalent of a felony inasmuch as New Jersey does not use the term "felony" in defining the degree of the offense; defines a "high misdemeanor" as a third degree offense; and provides that where a crime is declared without a specified degree it is of the fourth degree.  NJSA 2C:43-1.  

Aside from the doubts as to the validity of the debt, the Board, as explained below finds that collection of the debt would be against equity and good conscience.

Waiver of Overpayment

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.

Here, there is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts.  The Committee in fact found there was no fraud or misrepresentation on the part of the Veteran.  Further, there is no indication the Veteran was deceptive or purposely sought an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 38 C.F.R. § 1.965(a).

Fault of the Debtor

As noted earlier, the Veteran testified he had no knowledge the warrant for his arrest was issued.  The December 2008 warrant reflects the then current address of record of the Veteran, as it is the same address noted in the claims file for that timeframe.  The Veteran did not specifically articulate it at the hearing, but a statement from his VA Licensed Master Social Worker (LMSW) notes the warrant was mailed to the home of the Veteran's estranged wife, which is where the Veteran lived until he moved out due to strains in the marital relationship.  The letter also notes the Veteran's wife did not inform him of the correspondence.  He did testify that he had to move out of the residence, though he could not remember the date.

While the Veteran may well have been unaware of mail sent to a prior residence, all recipients of VA benefits are informed of the necessity of keeping VA apprised of their current address of record.  Thus, the Veteran is not absolved of fault due to the warrant having been mailed to a residence at which he no longer resided.  As discussed later in this decision, however, the Veteran's fault is mitigated due to the impairment of his service-connected disability and his prompt action when informed of the warrant.

Balancing of Fault Between Veteran and VA

The evidence shows some fault on VA's part in the creation of the debt, insofar as it did not make any apparent effort to determine if the arrest warrant was for a felony.  A chronology in the claims file does reflect the NYC RO established a fugitive felon-related file on November 16, 2009.  The chronology does not note the source of the information.  An NYC RO letter dated that same day informed the Veteran of the provisions of the fugitive felon law and that VA was advised he was a fugitive felon.  Although the warrant had been in existence for almost a year, there is no evidence the NYC RO was dilatory in checking the pertinent data bases for outstanding warrants.  As is evident, it promptly notified the Veteran of the warrant.

The VA Debt Management Center issued the required Notice of Indebtedness and due process rights in less than 60 days after VA became award of the Veteran's fugitive status.  Hence, the Board finds no fault on the part of VA in the creation of the debt.

Undue Hardship on the Debtor

The Veteran testified he has had periods of homelessness due to alcohol and substance-abuse which he attributes to his efforts to self-medicate his service-connected PTSD.  The VA medical records in the claims file note the Veteran's inpatient treatment for PTSD, detoxification, and that he was homeless.

An April 2010 Financial Status Report reflects the Veteran reported $2, 683 of income for himself, of which $1,229.00 is disability compensation, and $2,206.00 income attributable to his wife, for a total of $5,096.00.  The Committee determined the Veteran's validated monthly expenses were $3,875.00, which left the Veteran a net of $1,221.00.  

As noted, however, the Veteran testified he and his wife are now separated, and his children reside with her (although some of the lost income is apparently replaced by the Veteran's receipt of Supplemental Security Income (SSI).  The Veteran's wife submitted a statement to the effect that it would impeded the Veteran's ability to provide support to his children if he was required to pay the debt.

Purpose of the Existing Benefit and Unjust Enrichment

The Veteran's primary disability is PTSD, which was rated 70-percent disabling as of June 1, 2009.  A left cheek scar and facial neuralgia are rated at 10-percent disabling each, for a total evaluation of 80 percent.  Hence, documentation in the claims file shows the Veteran received the payments in question as compensation for his impairment in his earning capacity for his service-connected disabilities.  See 38 C.F.R. § 4.1.  The Board finds no evidence of unjust enrichment.  Granted, the terms of the applicable statue terminated the Veteran's entitlement to his disability compensation while he was a fugitive.  Nonetheless, the evidence of record shows he was not actively avoiding discovery or arrest.  He enjoyed the use of his compensation, but it was used for legitimate living expenses.

The evidence of record shows it would not be contrary to equity and good conscience to waive the indebtedness.  The Veteran testified essentially that he was not able to address his personal business matters due to his PTSD and homelessness about the time the warrant was issued, aside from the fact he was unaware of it.

The LMSW's letter notes the Veteran had a history of homelessness between 2006 and 2011.  The letter notes further that the Veteran was admitted for 28 days of inpatient treatment in January 2008.  The Board notes a September 2009 rating decision reflects the Veteran was awarded a temporary 100-percent rating for hospitalization from December 10, 2007, to January 2, 2008, for treatment of cocaine dependence, PTSD, and bipolar disorder.  This means the Veteran had been hospitalized for a week at the time the warrant was issued, and he remained hospitalized for the remainder of 2007.

As noted earlier, a November 2009 NYC RO letter informed the Veteran of his fugitive status.  The Veteran apparently took reasonably prompt action after receipt of the November 2009 letter, as a New Jersey Bail Cognizance document notes he posted bail in early-January 2010.  An April 2012 letter from the Norwood Borough, New Jersey Court notes the complaint was dismissed in open court in July 2010.

A February 2013 rating decision reflects the Veteran was awarded a total rating for his PTSD, effective in October 2012.  In light of the fact the Veteran's fault in creating the debt was minimal; he was hospitalized at the time the warrant for his arrest was issued; his estranged wife did not inform him of the warrant; and, his service-connected PTSD is now rated totally disabling, collection of the
overpayment of $23,018.87 in compensation benefits would be against equity and good conscience.


ORDER

Waiver of recovery of the Veteran's debt in the amount of $23,018.87 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


